945 So. 2d 653 (2007)
Marvin DOUZE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3347.
District Court of Appeal of Florida, Fourth District.
January 10, 2007.
Sidney Z. Fleischman of Fleischman & Fleischman, P.A., Fort Lauderdale, for appellant.
No appearance required for appellee.
PER CURIAM.
Through counsel appellant filed a motion to vacate his plea pursuant to Florida Rule of Criminal Procedure 3.170(l), but the motion was clearly untimely. The trial court denied the motion. We affirm, but our affirmance is without prejudice to appellant filing a sworn motion for postconviction relief in conformance with the requirements of Florida Rule of Criminal Procedure 3.850, raising the involuntariness issue counsel raised in the motion to vacate. Appellant shall have thirty days from the rendition of this opinion, or shall have the time remaining under Rule 3.850, to file a proper, sworn motion for postconviction relief.
STONE, WARNER and TAYLOR, JJ., concur.